ORDER
PER CURIAM
Dary McCoy (Movant) appeals the judgment of the Circuit Court of St. Louis County denying his Rule 29.15 motion for post-conviction relief without an evidentia-ry hearing. In three points on appeal, Movant argues that his trial counsel was ineffective for 1) failing to obtain an expert to review the State’s DNA . evidence presented at trial; 2) failing to call an expert witness regarding the gun holster presented as evidence at trial; and 3) failing to inform him that he would be represented by trial counsel rather than trial counsel’s law partner. Movant argues that he was entitled to an evidentiary hearing on his claims.
We have reviewed the briefs of the parties and the record on appeal and find that the motion court did not clearly err in denying post-conviction relief. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision. Rule 84.16(b).